FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                      PUBLISH
                                                                      December 19, 2014
                     UNITED STATES COURT OF APPEALS
                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
                                 TENTH CIRCUIT



 CYNTHIA FELKINS,

       Plaintiff - Appellant,

 v.                                                       No. 13-1415

 CITY OF LAKEWOOD,

       Defendant - Appellee.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO
                    (D.C. No. 1:11-CV-03390-MSK-KMT)


Robert M. Liechty, Cross Liechty Lane PC, Greenwood Village, Colorado, for Plaintiff -
Appellant

Alan Epstein (Thomas J. Lyons, Mark S. Ratner, and Matthew J. Hegarty, with him on
the brief), Hall & Evans, L.L.C., Denver, Colorado, for Defendant - Appellee



Before BRISCOE, Chief Judge, HARTZ and HOLMES, Circuit Judges.


HARTZ, Circuit Judge.
       Plaintiff Cynthia Felkins, formerly an emergency dispatcher for the City of

Lakewood, Colorado, alleges that she suffers from a condition called avascular necrosis

that qualifies as a disability under the Americans with Disabilities Act (ADA), 42 U.S.C.

§§ 12101–12213 (2012), and that the City refused to accommodate that disability. She

brought suit against the City under the Act, but the district court granted the City

summary judgment. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

Ms. Felkins’s claim fails because she presented no expert medical evidence that any of

her major life activities have been substantially limited by avascular necrosis.

I.     BACKGROUND

       Avascular necrosis is a rare condition that can cause bone tissue to die from poor

blood supply. Ms. Felkins alleges that she suffers from the condition and that she so

informed the City during her initial interview for an emergency-dispatcher job when she

told her interviewers that she could not lift more than ten pounds because of her

condition.

       Ms. Felkins began working for the City in October 2007, resigned a month later,

but was then rehired in June 2008. In December 2008 her femur fractured while she was

at work. According to Ms. Felkins, she was driven to the hospital by her supervisor, Jodi

Malpass, and on the way she told Ms. Malpass that her femur broke because she suffers

from “a bone disease that results in the death of bone tissue due to a lack of blood supply

to the bone.” Aplt. App. at 66.


                                              2
       After her surgery Ms. Felkins called Ms. Malpass, allegedly to explain that the

procedure had been more complicated than anticipated and healing would be delayed.

Later that day, Ms. Malpass emailed Ms. Felkins’s other supervisors, writing that the

surgery “went well” and that the doctors repaired Ms. Felkins’s femur using bone from a

cadaver. Id. at 70. A physician assistant completed two forms related to Ms. Felkins.

The first was a Family and Medical Leave Act (FMLA) document (though Ms. Felkins

was not eligible for FMLA benefits) indicating that Ms. Felkins had received hospital

care but did not have a chronic condition. The second was a note stating only “Return to

work full duty 1/7/09.” Id. at 37.

       Ms. Felkins returned to work in early January 2009, using crutches or a wheelchair

to get around as her femur healed. The healing femur caused significant pain.

Consequently, Ms. Felkins and Ms. Malpass agreed that Ms. Felkins would work up to a

full ten-hour shift gradually, starting with four hours per day and increasing the number

of hours over time. In late February Ms. Felkins met with all three of her supervisors,

including Ms. Malpass, to further discuss her pain issues. At no time did Ms. Felkins

request a disability accommodation in the form of reduced work hours, although she

asserts that she had no reason to make the request because she believed that the City was

aware of her disability and had already provided the reduced work hours as an

accommodation. To support the accuracy of her belief, she states that Ms. Malpass knew

that Ms. Felkins’s ex-husband had to do the grocery shopping because Ms. Felkins could

not, and that one of her supervisors knew she had handicapped plates on her car.
                                             3
       Between January and April 2009, Ms. Felkins missed a significant number of

work hours. She never resumed a full ten-hour shift, making it only to eight hours. In

early March she took a one-week vacation—though she alleges that the City approved.

In late March she tripped over her dog and aggravated her femur injury, causing her to

miss three days of work; and in early April she sustained a broken pelvis in a car

accident, causing her to miss two more days of work.

       On April 8 the City called and fired her. Ms. Felkins alleges that the City told her

she was terminated because she had used too much leave, that she responded that she was

willing to work a full shift to keep her job, and that the City did not pursue her offer. The

City followed up with a termination letter, stating that Ms. Felkins was being fired

because she had “used an inordinate amount of leave as a probationary employee” and

had failed to “demonstrate[] the ability to consistently report for her shifts.” Id. at 60–61.

Included with the letter was a chart showing that Ms. Felkins had taken 466 hours of paid

and unpaid leave since starting her job ten months earlier. Id. at 61. She states that the

City never told her before she was fired that she needed to work more hours. The City

does not appear to contest this. Nonetheless, the City maintains that its official policy

requires emergency dispatchers like Ms. Felkins to work a ten-hour shift four days a

week to meet minimum staffing requirements, and that a dispatcher’s failure to do so

burdens other employees and places the public at risk because of a decreased capacity to

handle emergency calls.


                                              4
       After her termination Ms. Felkins filed a discrimination charge with the Equal

Employment Opportunity Commission (EEOC) and received a right-to-sue letter. She

filed her complaint in December 2011 in the United States District Court for the District

of Colorado, alleging that the City had discriminated against her in violation of the ADA

by failing to accommodate her disability of avascular necrosis. A year later Ms. Felkins

moved for summary judgment on the issue of liability and submitted a declaration under

penalty of perjury asserting that her avascular necrosis caused her femur to break.

Shortly thereafter the City moved for summary judgment on both liability and damages,

contending that Ms. Felkins had failed to demonstrate both that she has a disability and

that the City discriminated against her on the basis of disability. Regarding the failure to

prove a disability, it asserted that “[n]either the doctor’s note allowing her to return to

work, the FMLA paperwork filled out by Plaintiff’s physician [assistant], nor her

testimony, establish a recognizable disability under the ADA.” Id. at 9–10 (citations to

exhibits omitted). In response, Ms. Felkins submitted two declarations in which she

asserted her disability from avascular necrosis. The City replied that she lacked the

medical training to assess the cause of her broken femur.

       The district court denied Ms. Felkins’s motion and granted the City’s, holding that

(1) the only evidence of Ms. Felkins’s disability was her own testimony, which was not

enough to show that her alleged condition was substantially impairing, and (2) no

evidence showed that Ms. Felkins requested—or the City offered—an accommodation

for a disability as opposed to a temporary work-hour adjustment because of Ms. Felkins’s
                                               5
postsurgery pain. See Felkins v. City of Lakewood, No. 1:11-cv-03390-MSK-KMT, 2013
WL 5200901, at *5–6 (D. Colo. Sept. 13, 2013).

       On appeal Ms. Felkins argues that she presented sufficient evidence of her

disability and that the City failed to provide her an accommodation because of that

disability. Because we reject the first of her contentions, we have no need to address the

second.

II.    DISCUSSION

       A.      Standard of Review

       “We review the district court’s grant of summary judgment de novo.” R.W. Beck,

Inc. v. E3 Consulting, LLC, 577 F.3d 1133, 1142 (10th Cir. 2009) (internal quotation

marks omitted). Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In resisting summary judgment, “[a] party

asserting that a fact . . . is genuinely disputed must support the assertion by . . . citing to

particular parts of materials in the record, including . . . affidavits or declarations.” Id.

56(c)(1). “An affidavit or declaration used to support or oppose a motion must be made

on personal knowledge, set out facts that would be admissible in evidence, and show that

the affiant or declarant is competent to testify on the matters stated.” Id. 56(c)(4).

       B.      Evidence of Plaintiff’s Disability

       The ADA prohibits “discriminat[ion] against a qualified individual on the basis of

disability,” 42 U.S.C. § 12112(a), including by “not making reasonable accommodations
                                                6
to the known physical or mental limitations of an otherwise qualified individual with a

disability who is an applicant or employee, unless such covered entity can demonstrate

that the accommodation would impose an undue hardship on the operation of the

business of such covered entity,” id. § 12112(b)(5)(A). Thus,

       to establish a prima facie case of disability discrimination under the ADA, a
       plaintiff must demonstrate that [s]he (1) is a disabled person as defined by
       the ADA; (2) is qualified, with or without reasonable accommodation, to
       perform the essential functions of the job held or desired; and (3) suffered
       discrimination by an employer or prospective employer because of that
       disability.

EEOC v. C.R. England, Inc., 644 F.3d 1028, 1037–38 (10th Cir. 2011) (internal

quotation marks omitted).

       This case turns on the first prong—whether Ms. Felkins is a disabled person.

Under the ADA, “[t]he term ‘disability’ means, with respect to an individual—(A) a

physical or mental impairment that substantially limits one or more major life activities

of such individual; (B) a record of such impairment; or (C) being regarded as having such

an impairment.” 42 U.S.C. § 12102(1). Because Ms. Felkins does not contend that she

had a record of an impairment or that the City regarded her as impaired, her sole claim is

one for actual impairment under paragraph (A). Hence, she “must (1) have a recognized

impairment, (2) identify one or more appropriate major life activities, and (3) show the

impairment substantially limits one or more of those activities.” Carter v. Pathfinder

Energy Servs., Inc., 662 F.3d 1134, 1142 (10th Cir. 2011) (internal quotation marks

omitted). Among the major life activities in the ADA are walking, standing, and lifting,

                                             7
and “the operation of a major bodily function, including . . . normal cell growth [and] . . .

circulatory . . . function[s].” 42 U.S.C. § 12102(2).

        In district court Ms. Felkins consistently identified her disabling impairment as

avascular necrosis. Her complaint stated: “Ms. Felkins suffers from avascular necrosis

. . . . Her impairment substantially limits her ability to do . . . major life activities . . . .”

Aplt. App. at 2 ¶ 4 (emphasis added). Likewise, her motion for partial summary

judgment stated that “[b]ecause of her avascular necrosis,” she could not walk normally

and her major bodily functions of normal cell growth and blood circulation were also

substantially impaired. Pl.’s Mot. for Partial Summ. J. at 4, Felkins, No. 1:11-cv-03390-

MSK-KMT (Nov. 13, 2012). And her response to the City’s motion for summary

judgment said that her “avascular necrosis substantially impairs her major bodily

functions of normal cell growth and normal blood circulation,” Aplt. App. at 53, and that

her condition also substantially affected her lifting, walking, and standing. After this

recitation the response concluded, “Clearly, her avascular necrosis was an ADA

disability.” Id. at 54.1 Therefore, Ms. Felkins had to present sufficient evidence to prove



1
 In her reply brief on appeal, Ms. Felkins argues for the first time that her disabling
impairment is, alternatively, her broken leg. But this is too late to raise an issue. See
Tele-Commc’ns, Inc. v. Comm’r, 104 F.3d 1229, 1232 (10th Cir. 1997) (“Generally, an
appellate court will not consider an issue raised for the first time on appeal.”); Coleman v.
B-G Maint. Mgmt. of Colo., Inc., 108 F.3d 1199, 1205 (10th Cir. 1997) (“It is not
sufficient to merely mention an issue in a reply brief. Issues not raised in the opening
brief are deemed abandoned or waived.”).


                                                 8
(1) that she has a condition (namely, avascular necrosis) (2) that substantially limits at

least one of her five identified major life activities.2 We hold that she did not.

       None of the medical evidence in the appellate record supports Ms. Felkins’s

allegation that she has avascular necrosis or details the degree to which it affects her

major life activities. After Ms. Felkins’s surgery, a physician assistant filled out an

FMLA form stating that Ms. Felkins did not have a chronic condition. That same

physician assistant later wrote a note stating only “Return to work full duty 1/7/09.” Id.

at 37. There is no mention of avascular necrosis, much less a description of its effects on

Ms. Felkins.

       That leaves only Ms. Felkins’s own declarations. She states that she has avascular

necrosis and told others that she has the condition. She also asserts that the condition

caused her femur fracture, that it complicated her femur surgery, and that it caused her

alleged difficulties walking, standing, and lifting.

       Such lay evidence, however, is inadmissible in court and thus cannot be used to

oppose summary judgment. See Fed. R. Civ. P. 56(c)(4). Ms. Felkins does not claim to

be a medical expert, so her opinion testimony on a medical issue cannot be “based on

scientific, technical, or other specialized knowledge.” Fed. R. Evid. 701. For example,


2
  Ms. Felkins argues that the City concedes that she has avascular necrosis. We do not
think that is a fair characterization of the City’s brief in this court. But in any event it
cannot be doubted that the City has vigorously argued that Ms. Felkins has not produced
evidence of any substantial limitation of a major life activity caused by her alleged
avascular necrosis.

                                              9
“a lay witness with experience could testify that a substance appeared to be blood, but . . .

[he] would have to qualify as an expert before he could testify that bruising around the

eyes is indicative of skull trauma.” Id. advisory committee’s note, 2000 Amendments.

And we have said that a lay witness may testify to someone’s “unusual, abnormal or

bizarre conduct” and opine on his sanity, United States v. Goodman, 633 F.3d 963, 968–

69 (10th Cir. 2011) (internal quotation marks omitted), but not to his “manic depressive

state,” United States v. Walshe, 526 F. App’x 834, 839 (10th Cir. 2013) (emphasis

omitted). Other examples from this court predate the Federal Rules of Evidence, but the

common law that they apply matches Rule 701. See Tome v. United States, 513 U.S. 150,

160–61 (1995) (plurality opinion) (“Where the Rules [of Evidence] did depart from their

common-law antecedents, in general the [Advisory] Committee said so.”). In Franklin v.

Shelton, 250 F.2d 92, 97 (10th Cir. 1957), we said:

       [W]here injuries complained of are of such character as to require skilled
       and professional persons to determine the cause and extent thereof, they
       must be proved by the testimony of medical experts, but . . . a lay witness is
       competent to testify concerning those physical injuries and conditions
       which are susceptible to observation by an ordinary person.

In that case a car-accident victim was held competent to testify about such matters as her

difficulties focusing her left eye, her now-irregular menstrual cycle, and her children’s

postaccident nervousness, but not competent to testify that her son had suffered a

punctured lung and two broken ribs or that her eye condition had been caused by the

accident. See id. at 97–98. Similarly, we have held that a lay witness could testify to

someone’s night sweats, continuous coughing, and gradual weakening, see United States
                                             10
v. Monger, 70 F.2d 361, 363 (10th Cir. 1934), but only an expert could testify to whether

a patient’s tuberculosis “is incipient or has been arrested,” United States v. McShane, 70
F.2d 991, 996 (10th Cir. 1934).

       These evidentiary principles apply, of course, to ADA claims. Ms. Felkins’s

declarations are admissible insofar as they describe her injuries and symptoms, such as

pain and difficulties walking, standing, and lifting. They are inadmissible, however,

insofar as they diagnose her condition as avascular necrosis or state how that condition

causes limitations on major life activities, for those are clearly matters “beyond the realm

of common experience and . . . require the special skill and knowledge of an expert

witness.” James River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207, 1214 (10th Cir.

2011) (internal quotation marks omitted).

       Ms. Felkins argues that the ADA Amendments Act of 2008 (ADAAA), Pub. L.

No. 110-325, 122 Stat. 3553, lowered the standard of proof for disability claimants and

relieves her of the obligation to provide expert testimony. The ADAAA conveyed “the

intent of Congress that the primary object of attention in cases brought under the ADA

should be whether entities covered under the ADA have complied with their obligations,

and . . . that the question of whether an individual’s impairment is a disability under the

ADA should not demand extensive analysis.” Id. § 2(b)(5), 122 Stat. at 3554. Thus,

regulations implementing the ADAAA (though not yet in effect when Ms. Felkins was

fired) provide that “[t]he comparison of an individual’s performance of a major life

activity to the performance of the same major life activity by most people in the general
                                             11
population usually will not require scientific, medical, or statistical analysis.” 29 C.F.R.

§ 1630.2(j)(1)(v) (2011). We are not saying, however, that Ms. Felkins failed to show

that her performance of a major life activity is significantly lower than that of others.

Rather, the failure of proof on which our decision turns is that she has not provided

proper evidence that any limitation she may have is caused by avascular necrosis.

       Ms. Felkins also argues that the City concedes on appeal the admissibility of her

declarations and that it did not timely raise its admissibility argument in district court.

The first argument misrepresents the City’s position. Its appellate brief first contends that

Ms. Felkins’s declarations are an attempt to create “a sham fact issue,” in contradiction to

her deposition testimony, Franks v. Nimmo, 796 F.2d 1230, 1237 (10th Cir. 1986), a

contention we need not address, and then contends that even assuming that they are not a

sham, the declarations do not provide adequate evidence. Ms. Felkins misreads the

assuming-not-a-sham sentence as a concession of admissibility.

       As to the second argument, Ms. Felkins was on notice of the need to provide

admissible evidence in district court. After she filed her motion for partial summary

judgment and an accompanying declaration stating that her avascular necrosis caused her

femur fracture, the City’s motion for summary judgment challenged her status as

disabled, stating: “No evidence in this matter indicates the femur fracture resulted from

any disability. Neither the doctor’s note allowing her to return to work, the FMLA

paperwork filled out by Plaintiff’s physician [assistant], nor her testimony, establish a

recognizable disability under the ADA.” Def. City of Lakewood’s Mot. for Summ. J. at
                                              12
4–5, Felkins, No. 1:11-cv-03390-MSK-KMT (Dec. 20, 2012) (citations to exhibits

omitted). The City thus fulfilled its “initial responsibility of informing the district court

of the basis for its motion,” the absence of evidence establishing a fact on which the

nonmovant had the burden of persuasion. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). “[A] movant that will not bear the burden of persuasion at trial need not negate

the nonmovant’s claim. Such a movant may make its prima facie demonstration simply

by pointing out to the court a lack of evidence for the nonmovant on an essential element

of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir.

1998) (citation omitted). The City was not obligated to state what evidence would create

a genuine issue of material fact. In response to the City’s motion, it was Ms. Felkins’s

burden to “set forth specific facts that would be admissible in evidence in the event of

trial from which a rational trier of fact could find for [her].” Id. (internal quotation marks

omitted). This burden was not satisfied.

       In short, Ms. Felkins has failed to present admissible evidence that she suffers

from avascular necrosis that has caused any of her claimed limitations of walking,

standing, and lifting, or of enjoying normal cell growth or circulatory function. The

district court properly granted summary judgment.

III.   CONCLUSION

       The judgment of the district court is AFFIRMED.




                                              13